United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
DEPARTMENT OF AGRICULTURE,
INSPECTION OPERATIONS PROGRAM,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-940
Issued: September 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 13, 2012 appellant filed a timely appeal from the December 29, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying appellant’s claim
for a period of disability compensation. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she had disability
after August 30, 2011 due to her July 25, 2011 work injury.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On July 25, 2011 appellant, then a 33-year-old food inspector, filed a traumatic injury
claim form alleging that she sustained injury on July 25, 2011 when she pulled on a chair. She
requested on the form that she receive continuation of pay.2 Appellant stopped work on
July 25, 2011. On August 25, 2011 OWCP accepted that she sustained a work-related sprain of
her lumbar region.
In an August 22, 2011 form report, Dr. Harold Weems, an attending Board-certified
orthopedic surgeon, provided various work restrictions. He indicated that appellant could not lift
more than 15 pounds and that she should not engage in bending, stooping, pulling or pushing.
On August 30, 2011 the employing establishment offered appellant an alternative-duty
assignment. The description of the assignment indicated that she would perform the full duties
of her food inspector position, except that an inspector’s helper would hang all carcasses
presented for inspection.3
On September 8, 2011 appellant filed a claim for compensation (Form CA-7) claiming
that she was entitled to disability compensation for the period July 25 to September 8, 2011.
Appellant later filed CA-7 forms claiming disability from September 9 through midDecember 2011.
In a September 13, 2011 letter, OWCP requested that appellant submit additional factual
and medical evidence within 30 days in support of her September 8, 2011 disability claim. It
noted that the employing establishment had offered appellant an alternative-duty assignment on
August 30, 2011 and stated:
“[Section] 8106(c)(2) states that ‘A partially disabled employee who refuses or
neglects to work after suitable work is offered to, procured by, or secured for him
is not entitled to compensation.’ Therefore, anyone who stops working a suitable
job without good cause is not entitled to further compensation for wage loss or
schedule award.”4
Appellant submitted medical reports including treatment notes of Dr. Weems dated
July 27 and August 10, 2011 and an August 31, 2011 disability slip of Dr. Hasmukh Patel, an
attending Board-certified internist, who indicated that she should be off work until she had
magnetic resonance imaging (MRI) scan testing.5 In a September 5, 2011 report, Dr. James M.
Arthur, an attending Board-certified neurosurgeon, stated that appellant was under his care for a
bulging disc at L5-S1 and that she was to remain off work until October 12, 2011. In a
2

Appellant began to receive continuation of pay starting July 25, 2011.

3

Appellant did not accept the position and she remained off work.

4

In a September 13, 2011 letter, OWCP requested that the employing establishment answer questions regarding
the alternative-duty assignment.
5

The record contains the findings of MRI scan testing from September 2, 2011.

2

September 26, 2011 note, Dr. Patel indicated that appellant had low back pain caused by central
disc protrusion and that she would be off work until she was seen by Dr. Arthur. A
September 28, 2011 report from Dr. Arthur stated that appellant would be off work until
October 5, 2011 and an October 18, 2011 note from Dr. Arthur indicated that she was able to
perform limited-duty work beginning November 20, 2011.
In a December 29, 2011 decision, OWCP denied appellant’s claim for disability
compensation beginning August 31, 2011 indicating that continuation of pay was authorized
through August 30, 2011 but was denied for the period thereafter. In the “basis for decision”
portion of an accompanying memorandum, it briefly discussed some of the medical evidence
submitted by appellant and indicated that it did not contain medical rationale regarding the
relationship of the claimed disability to the July 25, 2011 work injury. OWCP also noted that, to
accommodate Dr. Weems’ work restrictions, the employing establishment made a modified-duty
offer to appellant on August 30, 2011, but indicated that she advised her supervisor that she
would not be returning to work on August 31, 2011. In the “conclusion” portion of the
memorandum, OWCP stated:
“Continuation of pay (COP) is authorized for the period [July 25 to August 30,
2011] as you were released to work by Dr. Weems with restrictions; however, the
[employing establishment] did not make an offer of accommodations until
[August 30, 2011].
“You refused the offer by not reporting for duty on [August 31, 2011] as advised.
You were previously notified by [OWCP] that 5 U.S.C. § 8106(c)(2) of the
Federal Employees’ Compensation Act (FECA) provides that, ‘A partially
disabled employee who refuses or neglects to work after suitable work is offered
to, procured by, or secured for him is not entitled to compensation.’
“COP and wage[-]loss compensation benefits beginning [August 31, 2011] and
continuing are denied because you refused suitable work.”
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of her claim including the fact that the individual is an “employee of the United States”
within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.6 The medical evidence required to establish a causal
relationship between a claimed period of disability and an employment injury is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the compensable employment factors.7
6

J.F., Docket No. 09-1061 (issued November 17, 2009).

7

See E.J., Docket No. 09-1481 (issued February 19, 2010).

3

Section 8106(c)(2) of FECA provides in pertinent part, “A partially disabled employee
who ... (2) refuses or neglects to work after suitable work is offered ... is not entitled to
compensation.”8 However, to justify such termination, OWCP must show that the work offered
was suitable and must inform the claimant of the consequences of refusal to accept such
employment.9 An employee who refuses or neglects to work after suitable work has been
offered to her has the burden of showing that such refusal to work was justified.10
In determining whether a claimant has discharged her burden of proof and is entitled to
compensation benefits, OWCP is required by statute and regulations to make findings of fact.11
Its procedure specifies that a final decision of OWCP must include findings of fact and provide
clear reasoning which allows the claimant to “understand the precise defect of the claim and the
kind of evidence which would tend to overcome it.”12 These requirements are supported by
Board precedent.13
ANALYSIS
OWCP accepted that on July 25, 2011 appellant sustained a work-related sprain of her
lumbar region and paid her continuation of pay starting July 25, 2011, the date she stopped work.
Appellant did not return to work and filed claims alleging continued entitlement to
compensation. In a December 29, 2011 decision, OWCP denied her claim for disability
compensation beginning August 31, 2011.
The Board finds that OWCP did not provide adequate facts and findings in its
December 29, 2011 decision which would provide appellant a clear picture of the reason for the
denial of her compensation claim after August 30, 2011. Appellant would not understand the
precise defect of the claim and the kind of evidence which would tend to overcome it.
In a portion of its December 29, 2011 decision, OWCP briefly discussed some of the
medical evidence submitted by appellant and indicated that it did not contain medical rationale
regarding the relationship of the claimed disability to the July 25, 2011 work injury. Therefore,
it suggested that it was denying her claim because she did not submit sufficient medical to show
8

5 U.S.C. § 8106(c)(2).

9

See Y.A., 59 ECAB 701 (2008); T.T., 58 ECAB 296 (2007); Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on
recon, 43 ECAB 818 (1992). OWCP regulations require that OWCP shall advise the claimant that it has found the
offered work to be suitable and afford the claimant 30 days to accept the job or present any reasons to counter
OWCP’s finding of suitability. If the employee presents such reasons and OWCP determines that the reasons are
unacceptable, it will notify the employee of that determination and that she has 15 days in which to accept the
offered work without penalty. 20 C.F.R. § 10.516.
10

20 C.F.R. § 10.517; see Catherine G. Hammond, 41 ECAB 375, 385 (1990).

11

5 U.S.C. § 8124(a) provides that OWCP “shall determine and make a finding of facts and make an award for or
against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP
“shall contain findings of fact and a statement of reasons.”
12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (July 1997).

13

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

4

she had work-related disability after August 30, 2011. However, in other portions of the
decision, OWCP suggested that it was denying appellant’s claim for disability compensation
after August 30, 2011 because she had refused suitable work offered by the employing
establishment, i.e., the alternative-duty assignment offered on August 30, 2011. The Board notes
that it is unclear why OWCP would suggest that it was carrying out a suitable work termination
as OWCP did not carry out a number of the formal requirements of a suitable work termination,
such as formally advising appellant of its determination that the position was suitable and
providing her an opportunity to present arguments challenging a suitability determination.14 In
fact, it is uncertain whether OWCP intended to carry out a suitable work termination under 5
U.S.C. § 8106(c)(2). The basis for the denial of appellant’s claim for disability compensation
after August 30, 2011 remains unclear.
For these reasons, OWCP’s December 29, 2011 decision must be set aside and the case
remanded to OWCP for further development, to include issuance of a merit decision containing
adequate facts and findings regarding appellant’s claim that she is entitled to disability
compensation after August 30, 2011 due to her July 25, 2011 work injury.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
met her burden of proof to establish that she had disability after August 30, 2011 due to her
July 25, 2011 work injury.

14

See supra note 9. In a September 13, 2011 letter, OWCP made a brief reference to 5 U.S.C. § 8106(c)(2), but
this document would not constitute a formal finding by OWCP, within the strictures of 20 C.F.R. § 10.516, that the
position offered by the employing establishment was suitable.

5

ORDER
IT IS HEREBY ORDERED THAT the December 29, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: September 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

